significant index no u34 department of the treasury internal_revenue_service washington d c oct t ep ra ar re dear this letter is in response to a ruling_request dated date which was submitted on your behalf by your authorized representative regarding the proper treatment and effect of the prospective but expected failure to make certain contributions to the trust which are otherwise required for plan years beginning on and after date to satisfy the minimum_funding standards under sec_412 and sec_430 of the internal_revenue_code the code the following facts and representations have been submitted taxpayer plan trust employer employer employer the trust is a jointly-administered single-employer fund created under a series of collective bargaining agreements cbas and a separate memorandum of understanding re pensions mou incorporated into the cbas all of which were entered into pursuant to good-faith bargaining between the taxpayer d b a employer and eight unions the unions representing covered bargaining unit employees the taxpayer is the sponsoring employer for the trust the ruling_request provides that although the contributions have been defined in the mou incorporated into the cbas the trustees as plan_administrator apparently have at all times since its inception treated the trust and the plan established thereunder as a defined benefit pension_plan for purposes of reporting and disclosure the ruling_request also provides that the taxpayer never formally objected to the manner in which the annual retums reports have been prepared for filing but has always maintained that it was required to contribute only those amounts for which it had bargained to be obligated when the plan was initially adopted a funding_standard_account was established under the auspices of code sec_412 for purposes of funding the benefits provided under the plan for many years the minimum_funding requirements were satisfied by the contributions specified in the bargaining agreements after the trustees adopted multiple increases to benefit levels under the plan the contributions called for by those agreements eventually became inadequate due to significant funding problems in the taxpayer and the unions agreed to open negotiations during mid-term of the then current cbas and bargained expressly with respect to contributions required to the subject trust these negotiations resulted in an addendum to the then current cbas which provided for reductions in the plan’s benefit_accrual levels in exchange for the taxpayer's agreement to temporarily increase its contributions detailed in the collective bargaining agreements beginning in these extra contributions provided under the addendum were required to be made by the taxpayer only through the plan_year ended december this ruling_request provides that contributions required by sec_412 and sec_430 of the code will for multiple plan years beginning on and after date exceed the aggregate amounts specified in the respective cbas the taxpayer represents that payment of any amounts in excess of those specified by the cbas is illegal under sec_302 of the labor management relations act of lmra u s c sec_186 violation of which is a felony the taxpayer further represents that it is prohibited from making and the trustees of the trust are prohibited from accepting contributions not specified in the detailed written basis provided by the cbas based on the foregoing facts and representations the following rulings have been requested that code sec_412 and sec_430 are not applicable to the trust and to the taxpayer to the extent that contributions required to meet the minimum_funding standards as determined in the plan's actuarial valuations exceed the amounts specified in the cba the mou the addendum and the trust agreement because the taxpayer's payment of such excess is prohibited by and illegal under sec_302 of the labor management relations act lmra u s c sec_186 that the excise_tax provisions in code sec_4971 are not applicable to the taxpayer's failure to make such excess payments because code sec_412's and code sec_430's minimum_funding standards do not apply to the extent amounts required to meet those standards would exceed the contributions specified in the cba the mou the addendum and the trust agreement and because the taxpayer's payment of such excess would violate sec_302 of the labor-management relations act lmra u s c sec_186 that the amounts of contributions that must be made by the taxpayer to the trust established pursuant to collective bargaining must be limited to the amounts specified in collective bargaining agreements the cbas mou addendum and trust agreement in this case above which amounts contributions would be illegal under sec_302 of the lmra u s c sec_186 that the internal_revenue_service department of treasury may re-characterize any pension_plan previously administered as a defined_benefit_plan as a defined_contribution_plan and or freeze further contributions to the defined_benefit_plan when those contributions are not specified in the applicable collective bargaining agreements and if made as required by the minimum_funding standards of code sec_412 and sec_430 would violate sec_302 of lmra by failing to comply with the detailed written basis requirements under that statute that the plan established pursuant to the cbas and the mou and under the terms of the trust agreement adopted thereunder is a defined_contribution_plan in the nature of a money_purchase_pension_plan because the terms of the documents under which the plan was established expressly define the contributions to be made to the trust and nowhere give the trustees the express authority to establish a defined benefit pension that if deemed by the irs to be a defined benefit pension_plan the subject plan and trust is eligible for use of the shortfall funding method under sec_1_412_c_1_-2 because it is a collectively_bargained_plan described in code sec_413 and contributions to the plan are made at a rate specified under the terms of a legally binding agreement s applicable to the plan and trust that if applicable the shortfall funding method under treasury reg c -2 would permit the taxpayer which negotiated its annual contributions in terms of a specified amount per shift of work performed to make contributions for funding purposes on the basis of those bargained-for and agreed-upon amounts that the trust's adoption and use of the shortfall funding method under treasury reg sec_1_412_c_1_-2 is warranted under and justified by the facts and circumstances described in this ruling_request if and to the extent the plan is deemed by the irs to be a defined benefit pension_plan that any additional_amounts that must be contributed in order to satisfy the minimum_funding standards of code sec_412 and sec_430 are proportionately the liabilities of the taxpayer and the other two sponsoring employers employer and employer in accordance with the proportionate allocation of liability for funding tax under code sec_413 and or c plan provisions the introduction to the plan document indicates that the plan was adopted effective date subsequent to adoption the plan has been amended several times each in accordance with provisions applicable to a defined_benefit_plan sec_1 defines the accrued_benefit as a lifetime monthly pension benefit which a participant or former participant has eamed at any particular time expressed in terms of a lifetime monthly benefit for five years certain based on the provisions thereof sec_1 in pertinent part defines the annual base eamings as the participant's weekly base rate of earings in effect on december of a plan_year multiplied by the number of weekly pay_period which end during the plan_year sec_1 defines the annual past_service_credit as a participant's or former participant's accrued_benefit through date as set forth in exhibit c section dollar_figure defines the employer as employer or any other entity which makes contributions pursuant to a written_agreement sec_4 defines the normal_retirement_benefit as a lifetime monthly benefit payable as a life_annuity for five years certain equal to one-twelfth of the sum of the participant's annual past_service_credit if any the percentage of annual base earnings attributable to membership in a collective bargaining unit after as set forth in the exhibits attached hereto any supplemental benefits resulting from the participant's membership in one of the bargaining units for which the board_of trustees has established a supplemental benefits memorandum of understanding re pensions dated date provisions sec_1 provides in pertinent part a new non-contributory plan which shall be know as the plan hereinafter called the new non-contributory plan shall be established sec_1 provides in pertinent part benefits under the new non-contributory plan shall be payable under a new pension_trust hereinafter called the new pension_trust sec_2 provides in pertinent part under the new non-contributory plan there shall be six trustees three of whom shall be appointed buy the company and three of whom shall be appointed by the unions sec_5 provides in pertinent part the company shall make monthly contributions to the trustees under the new non-contributory plan at the rate of dollar_figure per employee per compensated shift for each employee covered by any collective bargaining agreement the copy of the memorandum of understanding re pensions supplied with the ruling_request indicates that this section has subsequently been amended form_5500 filings part box a of the plan’s 20' indicate that the plan is a single-employer pian other than a multiple-employer plan form_5500 filings were checked which and part ll item 8a of the plan’s provides pension benefits and code sec_1a sec_1g and sec_3h are shown the instructions to both the 20' form_5500 filings indicate that the plan forms provide and20 and20 list of plan characteristics codes for lines 8a and 8b code defined benefit pension feature sec_1a __ benefits are primarily related 1g the plan is covered by the pbgc insurance program code 3h other pension benefit features ‘plan sponsor s is are member s of a controlled_group a schedule b actuarial information was attached to both the filings the instructions to both the schedule b must be included with the filing if the plan is a defined benefit pension_plan and is subject_to the minimum_funding standards the instructions also indicate that certain money purchase defined contribution plans are required to complete the schedule b line sec_3 and in accordance with the instructions for schedule r line form forms provide that a and and20 the instructions for schedule r line indicate that if the plan is a money purchase defined_contribution_plan including a target_benefit_plan and has received a waiver of the minimum_funding_standard line sec_3 and of the schedule b must be completed as the schedules b filed on behalf of the there are no attachments indicating a waived funding aeficiency for a money purchase plan and were each signed by an enrolled_actuary and the plan characteristics codes indicated on the 20' forms indicate that the plan is a defined_benefit_plan one may surmise that these schedules b were completed on behalf of a defined benefit pension_plan subject_to the minimum_funding standards and2q __ plan years are fully completed and law code sec_412 provides that in general a plan to which this section applies shall satisfy the minimum_funding_standard applicable to the plan for any plan_year sec_302 of the employee_retirement_income_security_act_of_1974 erisa contains provisions regarding the requirement to meet minimum_funding standards similar to those found in code sec_412 code sec_412 provides that for purposes of paragraph a plan shall be treated as satisfying the minimum_funding_standard for a pian year if in the case of a defined_benefit_plan which is not a multiemployer_plan the employer makes contributions to or under the plan for the plan_year which in the aggregate are not less than the minimum_required_contribution determined under sec_430 for the plan for the plan_year code sec_413 provides that for a plan_year the liability under sec_4971 of each employer who is a party to the collective bargaining agreement shall be determined in a reasonable manner not inconsistent with regulations prescribed by the secretary - a first on the basis of their respective delinquencies in meeting required employer contributions under the plan and b then on the basis of their respective liabilities for contributions under the plan for purposes of this subsection and the last sentence of sec_4971 an employer's withdrawal_liability under part of subtitle e of title iv of the employee_retirement_income_security_act_of_1974 shall not be treated as a liability for contributions under the plan code sec_413 provides that for a plan_year the liability under sec_4971 of each employer who maintains the plan shall be determined in a reasonable manner not inconsistent with regulations prescribed by the secretary a first on the basis of their respective delinquencies in meeting required employer contributions under the plan and b then on the basis of their respective liabilities for contributions under the plan code sec_414 provides that the term defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account code sec_414 provides that the term defined_benefit_plan means any plan which is not a defined_contribution_plan_code sec_430 defines the minimum_funding standards for single-employer defined benefit pension plans sec_303 of erisa contains provisions regarding the minimum_funding standards for single-employer defined benefit pension plans that are similar to those found in code sec_430 code sec_430 provides that for purposes of this section and sec_412 except as provided in subsection f the term minimum_required_contribution means with respect to any plan_year of a defined_benefit_plan which is not a multiemployer_plan - in any case in which the value of plan assets of the plan as reduced under subsection f b is less than the funding target of the plan for the plan_year the sum of - a the target_normal_cost of the plan for the plan_year b the shortfall amortization charge if any for the plan for the plan_year determined under subsection c and c the waiver amortization charge if any for the plan for the plan_year as determined under subsection e in any case in which the value of plan assets of the plan as reduced under subsection f b equals or exceeds the funding target of the plan for the plan_year the target_normal_cost of the plan for the plan_year reduced but not below zero by such excess code sec_430 provides that under certain circumstances the minimum_required_contribution may be reduced by the prefunding balance and funding standard carryover balance should such items exist code sec_430 provides additional funding rules for plans that are in at-risk status code sec_430 provides that in no event shall - a the at-risk funding target be less than the funding target as determined without regard to this subsection or b the at-risk target_normal_cost be determined without regard to this subsection less than the target_normal_cost as code sec_430 provides that the due_date for any payment of any minimum_required_contribution for any plan_year shall be months after the close of the plan_year code sec_4971 a provides that if at any time during any taxable_year an employer maintains a plan to which sec_412 applies there is hereby imposed for the taxable_year a tax equal to - in the case of a single-employer_plan percent of the aggregate unpaid minimum required contributions for all plan years remaining unpaid as of the end of any plan_year ending with or within the taxable_year and in the case of a multiemployer_plan percent of the accumulated_funding_deficiency determined under sec_431 as of the end of any plan_year ending with or within the taxable_year prior to amendment by the pension_protection_act of p l sec_4971 of the code imposed a tax on the amount of the accumulated_funding_deficiency under the plan code sec_4971 provides for tax in addition to that imposed under code sec_4971 specifically if- a tax is imposed under subsection a on any unpaid_minimum_required_contribution and such amount remains unpaid as of the close of the taxable_period or a tax is imposed under subsection a on any accumulated_funding_deficiency and the accumulated_funding_deficiency is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the unpaid_minimum_required_contribution or accumulated_funding_deficiency whichever is applicable to the extent not so paid or corrected prior to amendment by the pension_protection_act of p l sec_4971 of the code imposed an additional tax on the amount of the accumulated_funding_deficiency under the plan in the case in which an initial tax was imposed under code sec_4971 a code sec_4971 as amended by sec_101 of the worker retiree and employer recovery act of p l provides that the term taxable_period means with respect to an accumulated_funding_deficiency or unpaid_minimum_required_contribution whichever is applicable the period beginning with the end of the plan_year in which there is an accumulated_funding_deficiency or unpaid_minimum_required_contribution whichever is applicable and ending on the earlier of - the date of mailing of a notice_of_deficiency with respect to the tax a imposed by subsection a or b the date on which the tax imposed by subsection a is assessed code sec_4971 provides that the term unpaid_minimum_required_contribution means with respect to any plan_year any minimum_required_contribution under sec_430 for the plan_year which is not paid on or before the due_date as determined under sec_430 j for the plan_year section b of the pension_protection_act of p l provides that in general a multiemployer_plan meeting the criteria of paragraph may adopt use or cease using the shortfall funding method and such adoption use or cessation of use of such method shall be deemed approved by the secretary_of_the_treasury under sec_302 of the employee_retirement_income_security_act_of_1974 and sec_412 of the internal_revenue_code_of_1986 section b of the pension_protection_act of p l provides that a multiemployer pension_plan meets the criteria of this clause if - a the plan has not used has not adopted or ceased using the shortfall funding method during the 5-year period ending on the day before the date the plan is to use the method under paragraph and b the plan is not operating under an amortization period extension under sec_304 of such act and did not operate under such an extension duri ng such 5-year period section b of the pension_protection_act of p l provides that for purposes of this subsection the term shortfall funding method means the shortfall funding method described in sec_1_412_c_1_-2 cfr c -2 revrul_2003_81 provides that although the determination of whether there is an accumulated_funding_deficiency is made at the end of the plan_year the tax on the accumulated_funding_deficiency under code sec_4971 is imposed for the taxable_year of the employer who maintains the plan in which the plan_year ends revrul_2003_81 in pertinent part holds that the filing of form_5330 starts the running of the statute_of_limitations for purposes of the excise_taxes imposed by code sec_4971 on failure to satisfy the minimum_funding standards of code sec_412 if an accumulated_funding_deficiency is disclosed on form_5330 or in an attached statement the three-year statute_of_limitations of code sec_6501 applies however if the deficiency is not disclosed on form_5330 or in an attached statement the six-year statue of limitations of code sec_6501 applies if form_5330 is not filed for that year code sec_6501 permits the tax to be assessed at any time after the date prescribed for filing form_5330 if form_5330 is not filed to disclose an accumulated_funding_deficiency the tax under code sec_4971 may be assessed or a proceeding in court for the collection of the tax may be begun with out assessment at any time with respect to ruling_request number one nothing in code sec_412 or sec_430 indicate that contributions are limited to the amounts stipulated by any funding policy entered into by the plan_sponsor in this case contributions required under sec_412 and sec_430 are not limited to the amounts specified in the cba the mou the addendum or the trust agreement in addition the provisions of the cba the mou the addendum and the trust agreement do not take precedent over federal_law specifically in this case the provisions of the cba the mou the addendum and the trust agreement do not preempt sec_302 and sec_303 of the employee_retirement_income_security_act_of_1974 with respect to ruling_request number two because contributions required under code sec_412 or sec_430 are not limited to the amounts specified in the cba the mou the addendum or the trust agreement the excise_tax provisions of code sec_4971 are applicable to any funding deficiencies that may arise as a result of the amounts contributed as specified in the cba the mou the addendum and the trust agreement that are less than the minimum_required_contribution determined under sec_430 for the plan for any given plan_year in accordance with code sec_4971 and sec_4971 if a tax is imposed under code sec_4971 and the unpaid_minimum_required_contribution remains unpaid as of the close of the earlier of the date of mailing of a notice_of_deficiency with respect to the tax imposed by code sec_4971 or the date on which the tax imposed by code sec_4971 is assessed an additional tax equal to percent of the unpaid_minimum_required_contribution is imposed the excise_tax provisions of code sec_4971 and sec_4971 are applicable to any unpaid minimum required contributions that may arise as a result of the amounts contributed as specified in the cba the mou the addendum or the trust agreement being less than the minimum_required_contribution determined under sec_430 for the plan for the plan_year and finally if form_5330 is not filed in a timely manner to disclose each failure to satisfy the minimum_funding standards of code sec_412 in accordance with revrul_2003_88 the tax under code sec_4971 may be assessed or a proceeding in court for the collection of these taxes may be begun without assessment at any time with respect to ruling_request number three as sec_302 of the lmra u s c sec_186 is not within the purview of the internal_revenue_service we will not rule on this issue with respect to ruling_request number four the internal_revenue_service will not recharacterize a defined_benefit_plan as a defined_contribution_plan and or freeze contributions to a defined_benefit_plan simply because contributions specified in the applicable collective bargaining agreements are not sufficient to satisfy the minimum_funding standards of code sec_412 and sec_430 with respect to ruling_request number five it is the plan document that defines the type of the plan and not as in this case the cba the mou the addendum nor the trust agreement code sec_414 provides that a defined_contribution_plan provides for an individual_account for each participant and benefits are based solely on the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account the plan document contains no such provisions rather sec_4 of the plan document defines the normal_retirement_benefit as a lifetime monthly benefit payable as a life_annuity for five years certain equal based on a participant’s service and earnings always been administered as a defined_benefit_plan and it has filed forms indicating this is a defined_benefit_plan including schedules b however the taxpayer also argues that trust agreement should be interpreted as only authorizing the trustees to establish a defined contribution pension_plan the taxpayer the above position taken by the taxpayer makes one ask if the taxpayer has and properly reflects the standing of the plan asa defined_contribution_plan it is important to keep in mind that the trust is a_trust with representation on the board_of directors from the taxpayer as well as the unions the memorandum of understanding re pensions dated date provides that there are six trustees three of whom shall be appointed by the company and three of whom shall be appointed by the unions accordingly we conclude that since date the plan has been and continues to be a defined_benefit_plan within the meaning of code sec_414 however the internal_revenue_service will leave it to a court of competent jurisdiction to decide if the should the taxpayer decide to pursue legal action against the trustees and accordingly will not rule on this particular issue multiemployer_plan may use the shortfall funding method the taxpayer represents that this is a single-employer_plan and indeed the forms indicate that this is a single-employer defined_benefit_plan other than a multiple-employer plan ' apparently since note that the provisions of section b of ppa ‘0g are not incorporated into the internal_revenue_code and20 a - code sec_412 provides that contributions must be made on account of a single-employer_plan that are not less than that required under sec_430 of the code accordingly the plan may not use the shortfall funding method described in section b of ppa '06 regarding ruling_request number seven this is not applicable since the plan is a single- employer plan and may not use the shortfall funding method described in section b of ppa ’06 regarding ruling_request number eight this is not applicable since the plan is a single- employer plan and may not use the shortfall funding method described in section b of ppa ’06 with respect to ruling_request number nine sec_413 and sec_413 of the code describe how the liability under sec_4971 of the code is to be apportioned between contributing employers in a plan with multiple participating employers accordingly code sec_413 and sec_413 do not apply to the apportionment of contributions determined in accordance with code sec_412 and sec_430 also as represented by the taxpayer and indicated on the is a single-employer defined_benefit_plan other than a multiple-employer plan and accordingly there is only one contributing employer that makes contributions to the plan forms the plan and20 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office this ruling finalizes the provisions of the tentative ruling regarding these issues dated if you have any questions regarding this matter please contact sincerely yours sm ys david m ziegler manager employee_plans actuarial group
